DETAILED ACTION
Amendments and Remarks submitted on December 21, 2020 for Application No. 11/176018 are presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Response to Arguments
Applicant’s arguments filed December 21, 2020 have been considered but they are not persuasive. In the remarks applicant argues:
I)	On pages 9-10, Applicant argues that the cited prior art of Chevalier in view of Jayadevan and Wang does not teach “determine that at least one digital credential in the first set of digital credentials has an age that is less than a threshold period of time”.
The Examiner agrees that Chevalier in view of Jayadevan and Wang does not teach the limitation in question. However, a new cited art Malin was added in the last rejection to teach this particular limitation.

Therefore, the previously cited prior art does teach the claim limitations as show below. It has been held that a publication is good for all it teaches to persons of ordinary skill in the art. In re Fritch, 972 F.2d 1260, 1264 (Fed. Cir. 1992). A reference is good for all it teaches. In re Meinhardt, 392 F.2d 273, 280 (CCPA 1968). Finally, it is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier et al. (US Pre-Grant Publication 2015/0127565) hereinafter referred to as Chevalier in view of Jayadevan et al. (US Pre-Grant Publication 2015/0052075) hereinafter referred to as Jayadevan, Wang et al. (US Pre-Grant Publication 2018/0096306) hereinafter referred to as Wang and further in view of Malin et al. (US Pre-Grant Publication 2014/0353369) hereinafter referred to as Malin.

As per claims 1, 8, and 15, Chevalier discloses A system, comprising: 
a processing unit comprising one or more processors; one or more network interfaces; and memory coupled with and readable by the processing unit and storing therein a set of instructions that, when executed by the processing unit, (Chevalier, paragraphs 225-226, teaches a processor and memory.) causes the processing unit to: 
detect …identifying data associated with a user; analyze the identifying data associated with the user to determine an identity of the user using [user authentication] (Chevalier, Figures 1 and 104-107, and associated texts such as paragraph 687, abstract, and paragraph 140, teaches comparing a user's skills, education, location, etc... to job listings in order to provide the user with recommended jobs. Chevalier, paragraphs 175, 183, 191, teaches user authentication to obtain access to the user's data for the comparison.);
determine a first credential receiver using the identity of the user; transmit, to a server computer hosting a [user data] repository, a request for a first set of (Chevalier, Figures 104-107, 110, and associated texts such as paragraph 687, teaches extracting the user data such as the user skills, education, location, etc… using the user ID and also extracting the information from the job listings in order to compare them to provide the user with relevant jobs. Chevalier, Figure 110 and associated texts, teaches retrieving the data from servers and generating a graph for the user showing the relationship scores. Chevalier also has various other Figures such as 3D, 3I, 5A, and 18 that show user badges, social match platform, user registration and generation of user profiles, as well as determining relevant jobs for the user.); 
retrieve, from a database storing a skill profile library, a plurality of profiles, wherein each profile in the plurality of profiles is associated with a set of skills (Chevalier, Figures 104-107, 110, and associated texts such as paragraph 687, teaches extracting the user data such as the user skills, education, location, etc… using the user ID and also extracting the information from the job listings in order to compare them to provide the user with relevant jobs. Chevalier, Figure 110 and associated texts, teaches retrieving the data from servers and generating a graph for the user showing the relationship scores. Chevalier also has various other Figures such as 3D, 3I, 5A, and 18 that show user badges, social match platform, user registration and generation of user profiles, as well as determining relevant jobs for the user.); 
(Chevalier, Figures 1 and 104-107, and associated texts such as paragraph 687, abstract, and paragraph 140, teaches comparing a user's skills, education, location, etc... to job listings in order to provide the user with recommended jobs. A score is generated based on the comparison to reflect how relevant the user’s skills are to a particular job. Chevalier also has various other Figures such as 3D, 3I, 5A, and 18 that show user badges, social match platform, user registration and generation of user profiles, as well as determining relevant jobs for the user.)  
Chevalier teaches comparing a user’s skills to job listings to provide the user with recommended jobs. However, Chevalier does not specifically teach performing this comparison using digital credentials.
Jayadevan discloses for each profile in the plurality of profiles, determine a correlation metric between the first set of digital credentials and the set of skills associated with the profile; transmit data identifying the correlation metric for each profile to a user device (Jayadevan, paragraph 36, teaches correlating a set of job requirements with user profiles to determine which users have the requirements/skills needed for the job. This is performed using micro-credentials/badges.)
It would have been obvious to one of ordinary sill in the art before the effective filing date to have combined the teachings of Jayadevan with the 
However, Chevalier teaches performing user authentication and does not specifically teach “detect, using a sensor, identifying data associated with a user; analyze the identifying data associated with the user to determine an identity of the user using at least one of a facial recognition analysis or a biometric analysis”.
Wang discloses detect, using a sensor, identifying data associated with a user; analyze the identifying data associated with the user to determine an identity of the user using at least one of a facial recognition analysis or a biometric analysis (Wang, paragraph 171, also teaches using biometric authentication.);
retrieve, from a database storing a skill profile library, a plurality of profiles, wherein each profile in the plurality of profiles is associated with a set of skills; for each profile in the plurality of profiles, determine a correlation metric between the first set of digital credentials and the set of skills associated with the profile; (Wang, Figures 6 and 7 and paragraphs 68-86, teaches extracting user skills and job listings and comparing them to find related jobs for the user.) 
It would have been obvious to one of ordinary sill in the art before the effective filing date to have combined the teachings of Wang with the teachings of Chevalier in view of Jayadevan. Chevalier in view of Jayadevan teaches retrieving user data and comparing the user data to job listings to find relevant jobs for the user where the user is authenticated using a standard user authentication. Wang also teaches comparing user data to job listings to find related jobs for the user, but authenticates the user using biometric authentication. Therefore, it would have been obvious to have improved upon the teachings of Chevalier in view of Jayadevan by using the biometric authentication as in Wang as this would provide for a more secure authentication and prevent unauthorized access.
However, Chevalier in view of Jayadevan and Wang does not specifically teach “determine that at least one digital credential in the first set of digital credentials has an age that is less than a threshold period of time”.
Malin discloses determine that at least one digital credential in the first set of digital credentials has an age that is less than a threshold period of time (Malin, paragraphs 48, 49, 55, 62-64, 97, teaches having a BADGECERT digital badge that has an expiration date. An alert is raised when the badge has expired which would require comparing to a threshold.)


As per claims 2, 9, and 16, Chevalier in view of Jayadevan, Wang, and Malin discloses wherein determining the correlation metric between each profile and the first set of digital credentials includes determining a first set of user skills using the first set of digital credentials, wherein each digital credential in the first set of digital credentials is associated with at least one skill in the first set of user skills (Chevalier, Figures 1 and 104-107, and associated texts such as paragraph 687, abstract, and paragraph 140, teaches comparing a user's skills, education, location, etc... to job listings in order to provide the user with recommended jobs. A score is generated based on the comparison to reflect how relevant the user’s skills are to a particular job. Chevalier also has various other Figures such as 3D, 3I, 5A, and 18 that show user badges, social match platform, user registration and generation of user profiles, as well as determining relevant jobs for the user. Jayadevan, paragraph 36, teaches correlating a set of job requirements with user profiles to determine which users have the requirements/skills needed for the job. This is performed using micro-credentials/badges. Wang, Figures 6 and 7 and paragraphs 68-86, teaches extracting user skills and job listings and comparing them to find related jobs for the user.)

As per claims 3, 10, and 17, Chevalier in view of Jayadevan, Wang, and Malin discloses wherein the processing unit is further configured to: generate a user interface including a first skill profile depicting each skill in the first set of user skills and a skill level for each skill in the first set of user skills and a second skill profile depicting each skill associated with a first profile in the plurality of profiles and a skill level for each skill associated with the first profile (Chevalier, Figure 110 and associated texts, teaches retrieving the data from servers and generating a graph for the user showing the relationship scores. Chevalier also has various other Figures such as 3D, 3I, 5A, and 18 that show user badges, social match platform, user registration and generation of user profiles, as well as determining relevant jobs for the user.)

As per claims 4, 11, and 18, Chevalier in view of Jayadevan, Wang, and Malin discloses wherein the processing unit is further configured to: identify a first set of profiles in the plurality of profiles associated with a set of skills that matches the first set of user skills; and transmit an identification of the first set of profiles to the user device for display (Chevalier, Figures 1 and 104-107, and associated texts such as paragraph 687, abstract, and paragraph 140, teaches comparing a user's skills, education, location, etc... to job listings in order to provide the user with recommended jobs. A score is generated based on the comparison to reflect how relevant the user’s skills are to a particular job. Chevalier also has various other Figures such as 3D, 3I, 5A, and 18 that show user badges, social match platform, user registration and generation of user profiles, as well as determining relevant jobs for the user. Jayadevan, paragraph 36, teaches correlating a set of job requirements with user profiles to determine which users have the requirements/skills needed for the job. This is performed using micro-credentials/badges. Wang, Figures 6 and 7 and paragraphs 68-86, teaches extracting user skills and job listings and comparing them to find related jobs for the user.)

As per claims 5, 12, and 19, Chevalier in view of Jayadevan, Wang, and Malin discloses wherein determining the correlation metric between each profile and the first set of digital credentials includes: determining first location data based on the first set of digital credentials; and determining matching location data associated with each profile in the plurality of profiles (Chevalier, Figures 1 and 104-107, and associated texts such as paragraph 687, abstract, and paragraph 140, teaches comparing a user's skills, education, location, etc... to job listings in order to provide the user with recommended jobs. A score is generated based on the comparison to reflect how relevant the user’s skills are to a particular job. Chevalier also has various other Figures such as 3D, 3I, 5A, and 18 that show user badges, social match platform, user registration and generation of user profiles, as well as determining relevant jobs for the user. Jayadevan, paragraph 36, teaches correlating a set of job requirements with user profiles to determine which users have the requirements/skills needed for the job. This is performed using micro-credentials/badges. Wang, Figures 6 and 7 and paragraphs 68-86, teaches extracting user skills and job listings and comparing them to find related jobs for the user.)

As per claims 6, 13, and 20, Chevalier in view of Jayadevan, Wang, and Malin discloses wherein determining the correlation metric between each profile and the first set of digital credentials includes: determining an education level of the user; and determining an educational qualification requirement associated with each profile in the plurality of profiles (Chevalier, Figures 1 and 104-107, and associated texts such as paragraph 687, abstract, and paragraph 140, teaches comparing a user's skills, education, location, etc... to job listings in order to provide the user with recommended jobs. A score is generated based on the comparison to reflect how relevant the user’s skills are to a particular job. Chevalier also has various other Figures such as 3D, 3I, 5A, and 18 that show user badges, social match platform, user registration and generation of user profiles, as well as determining relevant jobs for the user. Jayadevan, paragraph 36, teaches correlating a set of job requirements with user profiles to determine which users have the requirements/skills needed for the job. This is performed using micro-credentials/badges. Wang, Figures 6 and 7 and paragraphs 68-86, teaches extracting user skills and job listings and comparing them to find related jobs for the user.)  

(Chevalier, Figures 1 and 104-107, and associated texts such as paragraph 687, abstract, and paragraph 140, teaches comparing a user's skills, education, location, etc... to job listings in order to provide the user with recommended jobs. A score is generated based on the comparison to reflect how relevant the user’s skills are to a particular job. Chevalier also has various other Figures such as 3D, 3I, 5A, and 18 that show user badges, social match platform, user registration and generation of user profiles, as well as determining relevant jobs for the user. Jayadevan, paragraph 36, teaches correlating a set of job requirements with user profiles to determine which users have the requirements/skills needed for the job. This is performed using micro-credentials/badges. Wang, Figures 6 and 7 and paragraphs 68-86, teaches extracting user skills and job listings and comparing them to find related jobs for the user.) 

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Williams (US 2003/0120589) – teaches setting threshold values based on age.
Paradise (US 8414387) – teaches a digital skills/credentials game.
Ansel (US 2014/0195312) – teaches an age based threshold.
Kurien (US 2014/0304787) – teaches open badges.
ABTS (US 2015/0242979) – teaches micro-credentials and re-certification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498